Citation Nr: 0733585	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  06-02 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to monetary allowance under 38 U.S.C.A. § 1805 as 
a child of a Vietnam veteran with disability resulting from 
spina bifida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Mother



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is the daughter of a veteran who served on 
active duty from May 1965 to December 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The veteran had a hearing before the Board in 
September 2006 and the transcript is of record.

The case was brought before the Board in April 2006, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the appellant in the 
development of her claim, to include affording her a hearing 
before the Board as requested.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issues on appeal. 

The Board also notes that additional evidence was received in 
September 2006 before the file was sent to the Board.  A 
supplemental statement of the case (SSOC) was not issued, but 
this is not necessary since the evidence submitted were 
duplicative and included a waiver of local jurisdictional 
review.





FINDINGS OF FACT

1.  The appellant is the biological child of a veteran who 
served in Vietnam and was conceived during her father's 
military service in Vietnam; the veteran's exposure to 
herbicides is presumed by law.

2.  The preponderance of the evidence shows the appellant has 
spina bifida and manifestations of spina bifida.  


CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. § 1805 for spina 
bifida as the child of a Vietnam veteran have been met. 38 
U.S.C.A. §§ 1805, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.814 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA applies in the instant case.  However, as the 
decision below constitutes a full grant of the benefit 
sought, there is no need to belabor the impact of the VCAA on 
this claim.  Significantly, the appellant was provided VCAA 
notice letters in November 2002 and March 2004 that explained 
the evidence necessary to substantiate the claim, her and 
VA's responsibilities in claims development and requested 
that she send VA any evidence in her possession.

Entitlement to Special Compensation for Spina Bifida

The appellant alleges she is entitled to disability benefits 
for spina bifida under 38 U.S.C.A. § 1805.  VA shall pay a 
monthly allowance, based upon the level of disability, to or 
for a child who has been determined to be suffering from 
spina bifida and who is a child of a Vietnam veteran.  38 
U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina bifida" 
means any form and manifestation of spina bifida except spina 
bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  
The Board notes that spina bifida is the only birth defect 
that warrants the award of monetary benefits based on the 
herbicide exposure of the veteran as a father of that child.  
Jones v. Principi, 16 Vet. App. 219 (2002) (emphasis added).

In the precedent opinion VAOPGCPREC 5-99 (May 3, 1999), VA's 
General Counsel held that 38 U.S.C.A. § 1802 applies to all 
forms of spina bifida other than spina bifida occulta, and 
that for purposes of that chapter the term "spina bifida" 
refers to a defective closure of the bony encasement of the 
spinal cord but does not include other neural tube defects 
such as encephalocele and anencephaly.

The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.814(c)(1).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the evidence demonstrates that the 
veteran served in Vietnam from November 1965 to November 1966 
and again from August 1970 to August 1971.  The veteran is 
therefore a "Vietnam veteran" under 38 C.F.R. § 3.814(c)(1) 
and exposure to herbicides is presumed.  

Rather, the relevant inquiry here is whether the appellant 
currently has spina bifida or spina bifida manifestations as 
defined in 38 U.S.C.A. § 1805.  Resolving all reasonable 
doubt in favor of the appellant, the Board concludes she 
does.

The private medical records showed that the appellant was 
born in October 1972 with several diagnosed birth defects, to 
include: gestational atresia, anal atresia with a 
rectovesical fistula, left talipes equinovarus, bilateral 
hydro-ureters with left hydronephrosis, hydrocolpos, 
urogenital sinus and urinary tract infection.  At the time of 
her birth, she was not diagnosed with spina bifida.

As early as June 1973, however, less than one year after her 
birth, medical records showed diagnoses of all of her 
congenital defects, to include spina bifida.  The appellant 
underwent major surgical procedures on her hips, feet, and 
internal organs.  X-ray reports from 1973, again less than 
one year after birth, indicate hemivertebra.  Although the 
appellant has never had surgery on her spine, that is not a 
requirement for entitlement under 38 U.S.C.A. § 1805.  In 
recent medical records, from 2000 to 2004, medical records 
continue to indicate a history of spina bifida.  Although her 
current medical complications deal with end stage renal 
disease and a leg length discrepancy, secondary to congenital 
hip problems and club feet, all medical providers indicate a 
history of spina bifida and "spina bifida problems."

It is clear that medical evidence consistently and 
continuously indicates the appellant's history of spina 
bifida and spina bifida problems.  On the other hand, medical 
diagnoses at birth include a lengthy list of birth defects, 
but not spina bifida.  Rather, spina bifida was diagnosed 
shortly after birth and has never been specifically linked to 
any of the veteran's current conditions.  

At the very least, the medical evidence is in equipoise.  The 
medical evidence indicates the appellant was diagnosed with 
spina bifida shortly after birth along with many other 
congenital defects.  Her current medical problems have not 
been specifically linked to spina bifida, although a history 
of "spina bifida problems" is consistently indicated in her 
private treatment records.  Hip and bowel problems are 
commonly associated with spina bifida.  Accordingly, the 
Board is willing to give the appellant the benefit of the 
doubt.

Thus the Board concludes the appellant has both a history of 
spina bifida and current disabilities that are most likely 
manifestations of spina bifida.   Accordingly the criteria 
for establishing entitlement to the benefit sought are met.  
The appellant is entitled to the payment of a monetary 
allowance as a child of a Vietnam veteran with spina bifida.


ORDER

Entitlement to monetary allowance under 38 U.S.C.A. § 1805 as 
a child of a Vietnam veteran with disability resulting from 
spina bifida is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


